Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants Reply, filed on 04/13/2022 is hereby acknowledged.  Applicant’s arguments combined with the submitted data have overcome the rejection of record.  However, a phone call with Applicant’s attorney to clarify breeding history has resulted in the New grounds of rejections below.  This action is being made NON-FINAL.
	In the instant case, the Examiner believes from the phone call above that soybean variety 01064567, patented in US Patent 10194614, is the same as instantly disclosed recurrent parent BL2915B7-C0DNN.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Floyd (US Patent 10194614) in view of Mason et al (US Patent 9062324) in light of Boehm (2014 Tennessee Research and Creative Exchange Masters Thesis, University of Tennessee pages 1-135).
	The claims are directed to soybean variety 01083697 and methods of breeding and F1 hybrid seeds and plants derived therefrom.  A closer look at the breeding history in the instant application appears to be a locus conversion wherein two backcrosses to recurrent parent  BL2915B7-C0DNN were performed and the donor parent, OX3009B4-T1LNN appears to be donating the A5547-127 event which confers glufosinate resistance.  21 traits are instantly disclosed for describing the instant soybean variety of which 19 are identical or near identical to the recurrent parent BL2915B7-C0DNN further establishing that the instant variety is a locus conversion of the patented variety.  Slight disease resistances and relative maturity differ but would be well within the instant definition of locus conversion wherein a variant might be present.  In addition to locus conversions introducing variation through linkage drag, it is also possible that the differences are due to environmental differences.  The recurrent patented parent was measured in a different year (2011-2015) than the instant variety (2015-2019) as well as different locations including Puerto Rico and Hawaii and therefore numerical comparisons of environmentally impacted traits such as plant height and seed size cannot reliably distinguish the two varieties.  Additionally, Applicants do not describe donor line OX3009B4-T1LNN such that one of skill in the art would know what could be expected to be introduced trait-wise from the donor parent such that the resultant variety would have a reasonable expectation of success when evaluating the instantly claimed variety trait table.  Applicants further do not provide any statistical error bars for one of skill in the art to determine if a given variety is within the reasonable range for each traits such that it can be distinguished from the instant variety.  In order for the differences cited above to distinguish this variety from a locus conversion of the recurrent parent already covered in US Patent 9591827 claim 13, the differences need to be both unexpected and practically significant.  See MPEP 716.02(b)
716.02(b)    Burden on Applicant [R-08.2012]
I.    BURDEN ON APPLICANT TO ESTABLISH RESULTS ARE UNEXPECTED AND SIGNIFICANT
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
This principle was also recently affirmed in Ex parte McGowen (Appeal 2019-006060) wherein the decision affirmed burden for Applicant to establish that the trait differences would be both unexpected and have practical significance.

	Floyd teaches soybean variety 01064567 which is believed to be the same variety as BL2915B7-C0DNN, methods of breeding said variety, F1 hybrid seeds and plants therefrom as well as more specifically a locus conversion (see claim 13) wherein a trait is introgressed such as event A5547-127 and backcrossed to the recurrent parent.  Floyd additionally teaches a transformed plant of the variety (claim 11), and a seed produced by said plant (see claim 15), including herbicide tolerance (see claim 14).
	Floyd does not specifically teach variety OX3009B4-D0YN.
	Mason teaches soybean plants comprising elite events including EE-GM2 wherein EE-GM2 was deposited under NCIMB accession 41660 (column 3, lines 30-32) which is an alternative name to event A5547-127.  Mason et al further teaches combining glyphosate and glufosinate resistance genes.
	Boehm measures multiple traits in different locations in the process of introgressing traits in soybean using the backcross method (see throughout, specifically tables 5.4 and 5.5).  Boehm backcrosses to the recurrent parent for 5 generations, which would be expected to result in substantially higher similarity of the resultant line with the recurrent parent than in the instant application.  Table 5.4 demonstrates a considerable range of yield, lodging and height when compared to the recurrent parent, wherein height differs by as much as 19cm, lodging 1.1 and yield by as much as 18.4.  Again, it is noteworthy that these differences are with individuals that are closer genetically to the recurrent parent than the instant variety, and yet such variation would be expected given these results.  It is of further note that wide ranges are also observed when grown in different locations.  As noted above, the recurrent parent of the instant case in the patented disclosure was grown in a different location and in a different year than the instant variety, all of which would lead one of ordinary skill in the art to conclude that a substantial amount of variation in some traits might be observed in a locus conversion, and still be considered a locus conversion within the metes and bounds of the claim 13 of the patented case.  
	Given the state of the art and the disclosures by Floyd, Mason, and Boehm it would have been obvious to introgress event A5547-127 into the soybean variety taught by Floyd to combine resistance genes as taught by and suggested by Mason using the backcrossing method taught by Floyd, and the amount of variation observed would be well within the expected amounts in light of Boehm.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No 10194614 in view of mason (US Patent 9062324) in light of Boehm (2014 Tennessee Research and Creative Exchange Masters Thesis, University of Tennessee pages 1-135).
	The claims are directed to soybean variety 01083697 and methods of breeding and F1 hybrid seeds and plants derived therefrom.  A closer look at the breeding history in the instant application appears to be a locus conversion wherein two backcrosses to recurrent parent  BL2915B7-C0DNN were performed and the donor parent, OX3009B4-T1LNN appears to be donating the A5547-127 event which confers glufosinate resistance.  21 traits are instantly disclosed for describing the instant soybean variety of which 19 are identical or near identical to the recurrent parent BL2915B7-C0DNN further establishing that the instant variety is a locus conversion of the patented variety.  Slight disease resistances and relative maturity differ but would be well within the instant definition of locus conversion wherein a variant might be present.  In addition to locus conversions introducing variation through linkage drag, it is also possible that the differences are due to environmental differences.  The recurrent patented parent was measured in a different year (2011-2015) than the instant variety (2015-2019) as well as different locations including Puerto Rico and Hawaii and therefore numerical comparisons of environmentally impacted traits such as plant height and seed size cannot reliably distinguish the two varieties.  Additionally, Applicants do not describe donor line OX3009B4-T1LNN such that one of skill in the art would know what could be expected to be introduced trait-wise from the donor parent such that the resultant variety would have a reasonable expectation of success when evaluating the instantly claimed variety trait table.  Applicants further do not provide any statistical error bars for one of skill in the art to determine if a given variety is within the reasonable range for each traits such that it can be distinguished from the instant variety.  In order for the differences cited above to distinguish this variety from a locus conversion of the recurrent parent already covered in US Patent 9591827 claim 13, the differences need to be both unexpected and practically significant.  See MPEP 716.02(b)
716.02(b)    Burden on Applicant [R-08.2012]
I.    BURDEN ON APPLICANT TO ESTABLISH RESULTS ARE UNEXPECTED AND SIGNIFICANT
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
This principle was also recently affirmed in Ex parte McGowen (Appeal 2019-006060) wherein the decision affirmed burden for Applicant to establish that the trait differences would be both unexpected and have practical significance.

	Floyd teaches soybean variety 01064567 which is believed to be the same variety as BL2915B7-C0DNN, methods of breeding said variety, F1 hybrid seeds and plants therefrom as well as more specifically a locus conversion (see claim 13) wherein a trait is introgressed such as event A5547-127 and backcrossed to the recurrent parent.  Floyd additionally teaches a transformed plant of the variety (claim 11), and a seed produced by said plant (see claim 15), including herbicide tolerance (see claim 14).
	Floyd does not specifically teach variety OX3009B4-D0YN.
	Mason teaches soybean plants comprising elite events including EE-GM2 wherein EE-GM2 was deposited under NCIMB accession 41660 (column 3, lines 30-32) which is an alternative name to event A5547-127.  Mason et al further teaches combining glyphosate and glufosinate resistance genes.
	Boehm measures multiple traits in different locations in the process of introgressing traits in soybean using the backcross method (see throughout, specifically tables 5.4 and 5.5).  Boehm backcrosses to the recurrent parent for 5 generations, which would be expected to result in substantially higher similarity of the resultant line with the recurrent parent than in the instant application.  Table 5.4 demonstrates a considerable range of yield, lodging and height when compared to the recurrent parent, wherein height differs by as much as 19cm, lodging 1.1 and yield by as much as 18.4.  Again, it is noteworthy that these differences are with individuals that are closer genetically to the recurrent parent than the instant variety, and yet such variation would be expected given these results.  It is of further note that wide ranges are also observed when grown in different locations.  As noted above, the recurrent parent of the instant case in the patented disclosure was grown in a different location and in a different year than the instant variety, all of which would lead one of ordinary skill in the art to conclude that a substantial amount of variation in some traits might be observed in a locus conversion, and still be considered a locus conversion within the metes and bounds of the claim 13 of the patented case.  
	Given the state of the art and the disclosures by Floyd, Mason, and Boehm it would have been obvious to introgress event A5547-127 into the soybean variety taught by Floyd to combine resistance genes as taught by and suggested by Mason using the backcrossing method taught by Floyd, and the amount of variation observed would be well within the expected amounts in light of Boehm.
	No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663                                                                                                                                                                                                        
Request for Information under 37 CFR § 1.105

Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
Applicant is claiming a seed of soybean variety 01083697, produced by a cross between BL2915B7-C0DNN and OX3009B4-T1LNN wherein BL2915B7-C0DNN is the recurrent parent, but the instant specification does not indicate if there are any other known names for BL2915B7-C0DNN or if it was publicly available.  The requested information is required to make a meaningful and complete search of the prior art.  Additionally, it appears OX3009B4-T1LNN was used as a donor line for a transgenic event, but it is not clear which event was actually selected for from said donor line and/or whether or not any other traits were selected for, indicated whether or not this cross is a locus conversion or a pedigree plus backcross method.
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:

(i) Please supply the breeding methodology and history regarding the development of the instant variety.
a) Such information should include all of the public or commercial designations/denominations used for the original parental lines.  
b) Information pertaining to the public availability of the original parental lines should be set forth.
c) The breeding method used should be set forth, such as whether single seed descent, bulk method, backcross method, or some other method was used.
d) The filial generation in which the instant plant was chosen should be set forth.
e) Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth.
f)  Are there any patent applications or patents in which sibs or parents of the instant plant are claimed?  If so, please set forth serial numbers and names of the sibs or parents.
g) What trait and/or traits were brought in or selected for from donor line OX3009B4-T1LNN?

If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.  Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is subject to the provisions of 37 CFR 1.134, 1.135 and 1.136, and has a shortened statutory period for reply to this action of  TWO (2) MONTHS from the mailing date of this Office action.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).  

	

	/Amjad Abraham/             Supervisory Patent Examiner, Art Unit 1663